621 So. 2d 740 (1993)
David DEMETREE, As Trustee, Appellant/Cross-Appellee,
v.
Jack STRAMONDO d/b/a St. Augustine Restaurant Equipment, Appellee/Cross-Appellant.
No. 92-2370.
District Court of Appeal of Florida, Fifth District.
June 25, 1993.
Rehearing Denied July 28, 1993.
*741 Donna L.S. McIntosh and Frank C. Whigham of Stenstrom, McIntosh, Julian, Colbert, Whigham & Simmons, P.A., Sanford, for appellant/cross-appellee.
Roger B. Butcher and Gus R. Benitez of Benitez & Butcher, P.A., Orlando, for appellee/cross-appellant.
COBB, Judge.
The final judgment is affirmed except to the extent that it denies the prevailing defendant below an alternative judgment. In a replevin action, where the plaintiff holds the property but the defendant prevails, the defendant is entitled to an election to recover possession of the property or to satisfy a judgment against the plaintiff and its surety for the value of the property and costs. See §§ 78.19, 78.20, 78.21, Fla. Stat. See e.g., State ex rel. O'Hara v. Justice, 109 So. 2d 761 (Fla. 1959); Modine Manufacturing Co. v. Israel, 294 So. 2d 369 (Fla. 3d DCA 1974), cert. denied, 303 So. 2d 644 (Fla. 1974); Cecil Holland Ford, Inc. v. Jameson, 132 So. 2d 621 (Fla. 3d DCA 1961). We remand for entry of a corrected judgment.
AFFIRMED IN PART; REVERSED IN PART; REMANDED.
DAUKSCH and PETERSON, JJ., concur.